Citation Nr: 1037799	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in August 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The Veteran, who served in Vietnam, contends he has PTSD from 
memories of when he was there, a small girl approached him, but 
he declined to pick her up, as he was worried that she may be 
part of a trap.  The Veteran also recalled the fear inherent in 
leaving his base when doing his work, and stated that he and his 
fellow soldiers came under mortar attack many times.  

The Veteran's claim for service connection for PTSD was 
previously denied by the RO in November 2005 on the basis that 
his claimed stressors were not verified.  The Veteran did not 
appeal this decision.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) 
eliminates the need for stressor corroboration in circumstances 
in which the service member's claimed in-service stressor is 
related to "fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  

Given the Veteran's description of his stressors and the changes 
made to the regulations regarding service connection for PTSD, 
the Board concludes that the Veteran's claim must be remanded in 
order that the Veteran may be undergo a VA PTSD examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
PTSD examination.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
must note that the claims file was reviewed 
in connection with the examination.  

The examiner should determine whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the examiner 
should comment upon whether the Veteran's 
claimed in-service stressors are adequate to 
support the diagnosis and whether the 
Veteran's symptoms are related to the claimed 
stressors.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


